Case 5:19-cv-02051-DMG-KK Document 32 Filed 08/19/20 Page 1 of 2 Page ID #:139




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA DURAN,                              Case No.: ED CV 19-2051-DMG (KKx)
11
12                Plaintiff,                   ORDER RE DISMISSAL OF ACTION
13                                             [31]
                  vs.
14
15   ENCORE RECEIVABLE
     MANAGEMENT, INC.,
16
17                Defendant/Third-Party
18
     Plaintiff,
19
20   v.
21
     RETAIL FINANCE INTERNATIONAL
22   HOLDINGS, INC. and SYNCHRONY
23
     FINANCIAL,

24                Third-Party Defendants.
25
26
27
28


                                             -1-
Case 5:19-cv-02051-DMG-KK Document 32 Filed 08/19/20 Page 2 of 2 Page ID #:140




 1         Plaintiff, Maria Duran (“Plaintiff”), Defendant Encore Receivable Management,
 2   Inc. (“Defendant”), and Third-Party Defendants Retail Finance International Holdings,
 3   Inc. and Synchrony Financial (“Third-Party Defendants”), having filed a Joint Stipulation
 4   of Dismissal, and good cause appearing,
 5         IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant and
 6   Defendant’s claims against Third-Party Defendants are DISMISSED with prejudice.
 7   Each party shall bear its own attorney’s fees and costs.
 8
 9   DATED: August 19, 2020                        ________________________________
10                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
